Dear Dr. Coe:
You requested an opinion of the Attorney General's office regarding how long you are legally required to keep coroner death records, coroner emergency commitment records and order of protective custody records before you may dispose of them in the proper manner.
In Attorney General Opinion Nos. 79-1125 and 89-604, this office concluded that coroner's reports are considered public records if the case does not involve the apparent commission of a crime. The rationale was based on State v. Hodges, 349 So. 2d 250 (La. 1977), where the Louisiana Supreme Court ruled that a coroner's written report made to a district attorney under LSA-C.Cr.P. Art. 105 becomes part of the prosecutor's private file and only the proces verbal is deemed a public record. Because you have public records that citizens of Louisiana may be interested in preserving, La. R.S. 44:411 requires you to have a formal retention schedule with the state archivist.
La. R.S. 4:36 provides in pertinent part,
  All persons and public bodies having custody or control of any public record, other than conveyance, probate, mortgage, or other permanent records required by existing law to be kept for all time, shall exercise diligence and care in preserving the public record for the period or periods of time specified for such public records in formal records retention schedules developed and approved by the state archivist and the director of the division of archives, records management, and history of the Department of State. However, in all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made.
La. R.S. 44:411 provides, in part, as follows:
  A. The secretary, acting through the state archivist, shall establish standards for the selective retention of records of continuing value, and monitor state and local agencies in the application of such standards to all records in their custody. To facilitate this application:
  (1) The head of each agency shall submit to the state archivist, in accordance with the policies, rules, and regulations prescribed by the secretary and the implementational standards and procedures established by the state archivist, schedules proposing the length of time each state record series warrants retention for administrative, legal, or fiscal purposes after it has been created or received by the agency.
  (2) The head of each agency shall also submit to the state archivist lists of state records in the custody of that agency which are not required for the transaction of current business and which lack sufficient administrative, legal, or fiscal value to warrant further retention and request that the state archivist authorize appropriate disposal.
  (3) Upon termination of employment with the state, unless otherwise directed by law, each agency head prior to transfer of his records to a successor, shall notify the state archivist to arrange for an appraisal to determine which record or records series should be retained in the agency office and which should be transferred to the custody of the division for permanent retention.
  (4) The records of any state agency, upon termination of its existence or functions, shall automatically be transferred into the custody of the division, unless otherwise directed by law.
According to the state archivist, a retention schedule for the public records in question has not yet been established by your office. Therefore, pursuant to R.S. 44:36, until a formal retention schedule is established, "such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made." Your office should, however, contact the state archivist to set up a formal retention schedule at your earliest convenience.
We trust this adequately responds to your inquiry. Should you have further questions, please do not hesitate to contact our office.
  Very truly yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:___________________ CHARLES H. BRAUD, JR. Assistant Attorney General
  CCF, JR:CHB, JR:lw/jv